Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. J. Hsi on 2/7/2022.

The application has been amended as follows: 

1.	(Currently Amended)  An oil-based liquid herbicidal composition comprising:
		a non-aqueous solvent system;
		at least one sulfonylurea herbicide;
wherein the sulfonylurea is iodosulfuron, halosulfuron, metsulfuron, pyrazosulfuron, amidosulfuron, azimsulfuron, bensulfuron, chlorimuron, chlorsulfuron, cinosulfuron, cyclosulfamuron, ethametsulfuron, ethoxysulfuron, flazasulfuron, flucetosulfuron, flupyrsulfuron, foramsulfuron, imazosulfuron,  iofensulfuron, mesosulfuron, metazosulfuron,  nicosulfuron, orthosulfamuron, oxasulfuron, primisulfuron, propyrisulfuron, prosulfuron, rimsulfuron, sulfometuron, sulfosulfuron, thifensulfuron, triasulfuron, tribenuron, trifloxysulfuron, triflusulfuron or tritosulfuron, or salts or esters thereof; and
		at least one inorganic or C1-C12 organic lithium salt;
 lithium metaphosphate, trilithium phosphate, trilithium phosphite,  lithium bromate, lithium periodate, dilithium thiosulfate, lithium metaborate, lithium tetraborate, lithium borate, lithium hexametaphosphate, lithium hydrogenphosphite, lithium hydrogenselenite, lithium [[5]] hydrogensulfite, lithium hydrosulfite, lithium hypochlorite, lithium polyphosphate, lithium polyphosphite, , lithium thiosulfide, or lithium thiosulfite; and 
wherein the C1-C12 organic lithium salt is a straight-chained, branched or cyclic, saturated or unsaturated, aliphatic or aromatic, organic acid comprising one, two, or three lithium cations;
wherein incorporation of the at least one inorganic or C1-C12 organic lithium salt improves the chemical stability of the sulfonylurea.

2.	(Currently amended)  The liquid herbicidal composition according to claim 1, wherein the lithium salt is an inorganic lithium salt;
wherein the inorganic lithium salt is lithium bromide, lithium iodide, lithium chloride, lithium calcium chloride, lithium hydrogen carbonate, lithium carbonate,  lithium metaphosphate, trilithium phosphate, trilithium phosphite, 

3.	(Previously presented)  The liquid herbicidal composition according to claim 1, wherein the lithium salt is a C1-C12 organic lithium salt;
the C1-C12 organic lithium salt is a straight- wherein chained, branched or cyclic, saturated or unsaturated, aliphatic or aromatic, organic acid comprising one, two, or three lithium cations.

4.	(Previously presented)  The liquid herbicidal composition according to claim 1, wherein the at least one inorganic or C1-C12 organic lithium salt has a molecular weight of 250 or less.

5.	(Previously presented)  The liquid herbicidal composition according to claim 1, comprising lithium carbonate, lithium sulphate, and/or lithium chloride.

6.	(Previously presented)  The liquid herbicidal composition according to claim 1, comprising lithium acetate, lithium formate, lithium citrate, lithium octanoate, lithium salicylate, and/or lithium benzoate.

7.	(Previously presented)  The liquid herbicidal composition according to claim 1, which is formulated as an oil dispersion (OD), a dispersible concentrate (DC), an emulsifiable concentrate (EC), or a soluble concentrate (SL).

8.	(Currently amended)  The liquid herbicidal composition according to claim 1, which is formulated as an oil dispersion (OD) and wherein the at least one sulfonylurea is suspended in the non-aqueous solvent system.

9.	(Currently amended)  The liquid herbicidal composition according to claim 1, wherein the at least one lithium salt is suspended in the non-aqueous solvent system.

10.	(Cancelled)

11.	(Previously presented)  The liquid herbicidal composition according to claim 1, wherein:
	the at least one lithium salt is lithium acetate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof, halosulfuron-methyl or salts thereof, metsulfuron-methyl or salts thereof, pyrazosulfuron-ethyl or salts thereof or amidosulfuron or salts thereof; or
	the at least one lithium salt is lithium carbonate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof, or halosulfuron-methyl or salts thereof; or
	the at least one lithium salt is lithium formate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium phosphate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium chloride and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium sulphate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof;
 the at least one lithium salt is lithium octanoate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; foramsulfuron or salts thereof; chlorsulfuron or salts thereof; pyrazosulfuron-ethyl or salts thereof; amidosulfuron or salts thereof; or halosulfuron-methyl or salts thereof;
the at least one lithium salt is lithium benzoate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium citrate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof.

12.	(Currently amended)  The liquid herbicidal composition according to claim 1, wherein the at least one sulfonylurea herbicide is not nicosulfuron, flazasulfuron, flucetosulfuron, flupyrsulfuron, rimsulfuron, or trifloxysulfuron 

13.	(Previously presented)  The liquid herbicidal composition according to claim 1, comprising at least one non-sulfonylurea herbicidal compound.

14.	(Previously presented)  The liquid herbicidal composition according to claim 13, wherein at least one non-sulfonylurea herbicidal compound is dissolved in the non-aqueous solvent system.

15.	(Previously presented)  The liquid herbicidal composition according to claim 13, wherein the non-sulfonylurea herbicidal compound is selected from 2,4-D, 2,4-DB, 2,3,6-TBA, acetochlor, acifluorfen, acifluorfen-sodium, aclonifen, alachlor, alloxydim, alloxydim-sodium, ametryn, amicarbazone, aminopyralid, amitrole, anilofos, asulam, atrazine, azafenidin, beflubutamid, benazolin,-benazolin-ethyl, benfuresate, bentazone, benzfendizone, benzobicyclon, benzofenap, bifenox, bilanafos, bispyribac-sodium, bromacil, bromobutide, bromofenoxim, bromoxynil, butachlor, butafenacil, butenachlor, butralin, butroxydim, butylate, cafenstrole, carbetamide, carfentrazone-ethyl, chlomethoxyfen, chloridazon, chlornitrofen, chlorotoluron, cinidon-ethyl, cinmethylin, clefoxydim, clethodim, clodinafop-propargyl, clomazone, clomeprop, clopyralid, cloransulam-ethyl, cumyluron, cyanazine, cycloxydim, cyhalofop-butyl, daimuron, dazomet, desmedipham, dicamba, dichlobenil, dichlorprop, dichlorprop-P, diclofop-methyl, diclosulam, difenzoquat, diflufenican, diflufenzopyr, dikegulac-sodium, dimefuron, dimepiperate, dimethachlor, dimethametryn, dimethenamid, diquat-dibromide, dithiopyr, diuron, dymron, EPTC, esprocarb, ethalfluralin, ethofumesate, ethoxyfen, etobenzanid, fenoxaprop-ethyl, fenoxaprop-P-ethyl, fentrazamide, flamprop-M-isopropyl, flamprop-M-methyl, florasulam, fluazifop, fluazifop-butyl, fluazolate, flucarbazone-sodium, fluchloralin, flufenacet, flufenpyr, flumetsulam, flumiclorac-pentyl, flumioxazin, fluometuron, fluorochloridone, fluoroglycofen-ethyl, flupoxam, fluridone, fluroxypyr, fluroxypyr-butoxypropyl, fluroxypyr-meptyl, flurprimidol, flurtamone, fluthiacet-methyl, fomesafen, glufosinate, glufosinate-ammonium, glyphosate, haloxyfop, haloxyfop-ethoxyethyl, haloxyfop-methyl, haloxyfop-P-methyl, hexazinone, imazamethabenz-methyl, imazamox, imazapic, imazapyr, imazaquin, imazethapyr, indanofan, ioxynil, isoproturon, isouron, isoxaben, isoxachlortole, isoxaflutole, ketospiradox, lactofen, lenacil, linuron, MCPA, MCPB, mecoprop, mecoprop-P, mefenacet, mesotrione, metamifop, metamitron, metazachlor, methabenzthiazuron, methyldymron, metobromuron, metolachlor, metosulam, metoxuron, metribuzin, molinate, monolinuron, naproanilide, napropamide, neburon, norflurazon, orbencarb, oryzalin, oxadiargyl, oxadiazon, oxaziclomefone, oxyfluorfen, paraquat, pelargonic acid, pendimethalin, pendralin, penoxsulam, pentoxazone, pethoxamid, phenmedipham, picloram, picolinafen, pinoxaden, piperophos, pretilachlor, profluazol, profoxydim, prometryn, propachlor, propanil, propaquizafop, propisochlor, propoxycarbazone-sodium, propyzamide, prosulfocarb, pyraclonil, pyraflufen-ethyl, pyrazolate, pyrazoxyfen, pyribenzoxim, pyributicarb, pyridafol, pyridate, pyriftalid, pyriminobac-methyl, pyrithiobac-sodium, quinclorac, quinmerac, quinoclamine, quizalofop-ethyl, quizalofop-P-ethyl, quizalofop-P-tefuryl, sethoxydim, simazine, simetryn, S-metolachlor, sulcotrione, sulfentrazone, sulfosate, tebuthiuron, tepraloxydim, terbuthylazine, terbutryn, thenylchlor, thiazopyr, thiobencarb, tiocarbazil, tralkoxydim, triallate, triaziflam, triclopyr, tridiphane, and trifluralin.

16.	(Previously presented)  The liquid herbicidal composition according to claim 1, comprising at least two sulfonylurea compounds, wherein the sulfonylurea compounds are selected from:
amidosulfuron and iofensulfuron; 
nicosulfuron and thifensulfuron methyl;
nicosulfuron and prosulfuron;
metsulfuron methyl and iodosulfuron methyl;
metsulfuron methyl and sulfosulfuron;
metsulfuron methyl and thifensulfuron methyl;
metsulfuron methyl and bensulfuron methyl;
metsulfuron methyl and chlorsulfuron;
metsulfuron methyl and chlorimuron ethyl;
metsulfuron methyl and tribenuron-methyl;
tribenuron-methyl and thifensulfuron methyl;
tribenuron-methyl and chlorimuron ethyl;
tribenuron-methyl and bensulfuron-methyl;
tribenuron-methyl and mesosulfuron;
tribenuron-methyl and iodosulfuron-methyl; 
iodosulfuron methyl and mesosulfuron methyl;
iodosulfuron methyl and amidosulfuron;
iodosulfuron methyl and foramsulfuron;
iodosulfuron and iofensulfuron;
mesosulfuron and iodosulfuron methyl; 
foramsulfuron and iodosulfuron-methyl; 
rimsulfuron and thifensulfuron
rimsulfuron and nicosulfuron;
bensulfuron-methyl and thifensulfuron-methyl; and
thifensulfuron-methyl and chlorimuron-ethyl.

17.	(Currently amended)  The liquid herbicidal composition according to claim 1, comprising the at least one sulfonylurea herbicide and at least one non-sulfonylurea herbicide, wherein the at least one sulfonylurea herbicide and the at least one non-sulfonylurea herbicide are selected from:
	tribenuron-methyl and 2,4-D;
tribenuron-methyl and MCPB;
tribenuron-methyl and bromoxynil;
tribenuron-methyl and glyphosate;
tribenuron-methyl and fluroxypyr;
tribenuron-methyl and dicamba;
tribenuron-methyl and mecoprop-P;
tribenuron-methyl and MCPA;
tribenuron-methyl and clopyralid;
tribenuron-methyl and carfentrazone ethyl;
tribenuron-methyl and clodinafop;
tribenuron-methyl and quinclorac;
tribenuron-methyl and florasulam;
nicosulfuron and dicamba;
nicosulfuron and atrazine;
nicosulfuron and flumetsulam;
nicosulfuron and clopyralid;
nicosulfuron and diflupenzopyr;
nicosulfuron and metolachlor;
nicosulfuron and terbuthylazine;
nicosulfuron and mesotrione;
nicosulfuron and bentazone;
metsulfuron methyl and acetochlor;
metsulfuron methyl and carfentrazone ethyl;
metsulfuron methyl and imazapyr;
metsulfuron methyl and aminopyralid;
metsulfuron methyl and fluroxypyr;
metsulfuron methyl and mecoprop-p;
metsulfuron methyl and picloram;
metsulfuron methyl and pyraflufen ethyl;
metsulfuron methyl and propanil;
metsulfuron methyl and glyphosate-ammonium;
metsulfuron methyl and dicamba;
metsulfuron methyl and 2,4-D;
bensulfuron-methyl and acetochlor;
bensulfuron-methyl and butachlor;
bensulfuron-methyl and daimuron;
bensulfuron-methyl and mefenacet;
bensulfuron-methyl and indanofan;
bensulfuron-methyl and clomeprop;
bensulfuron-methyl and pretilachlor;
bensulfuron-methyl and fentrazamide;
bensulfuron-methyl and thenylchlor;
bensulfuron-methyl and pentoxazone;
bensulfuron-methyl and pyriminobac-methyl;
bensulfuron-methyl and bromobutide;
triflusulfuron methyl and sulfentrazone;
iodosulfuron-methyl and isoxadifen-ethyl;
iodosulfuron-methyl and propoxycarbazone;
iodosulfuron-methyl and diflufenican;
iodosulfuron-methyl and fenoxaprop-P-ethyl;
iodosulfuron-methyl and thiencarbazone-methyl
mesosulfuron and diflufenican;
mesosulfuron and propoxycarbazone;
foramsulfuron and isoxadifen ethyl; 
foramsulfuron and thiencarbazone-methyl;
foramsulfuron and cyprosulfamide;
thifensulfuron-methyl and flumioxazin; 
chlorimuron-ethyl and acetochlor;
chlorimuron-ethyl and flumioxazin;
chlorimuron-ethyl and imazethapyr;
chlorimuron-ethyl and metribuzin;
chlorimuron-ethyl and sulfentrazone;
pyrazosulfuron-ethyl and pretilachlor;
pyrazosulfuron-ethyl and benzobicyclon;
pyrazosulfuron-ethyl and dimethametryn;
rimsulfuron and mesotrione;
rimsulfuron and metolachlor; and
rimsulfuron and dicamba.

18.	(Previously presented)  The liquid herbicidal composition according to claim 1, further comprising at least one inorganic salt selected from the metal carbonates and metal phosphates of Na, K, Ca, Mg or Al.

19.	(Previously presented)  The liquid herbicidal composition according to claim 1, wherein the C1-C12 organic lithium salt is a C1-C8 organic lithium salt.

20.	(Currently amended)  A method for improving chemical stabilisation of a sulfonylurea herbicide in an oil-based liquid composition comprising a non-aqueous solvent system, comprising adding to the oil-based liquid composition at least one inorganic or C1-C12 organic lithium salt,
wherein the sulfonylurea is iodosulfuron, halosulfuron, metsulfuron, pyrazosulfuron, amidosulfuron, azimsulfuron, bensulfuron, chlorimuron, chlorsulfuron, cinosulfuron, cyclosulfamuron, ethametsulfuron, ethoxysulfuron, flazasulfuron, flucetosulfuron, flupyrsulfuron, foramsulfuron, imazosulfuron,  iofensulfuron, mesosulfuron, metazosulfuron,  nicosulfuron, orthosulfamuron, oxasulfuron, primisulfuron, propyrisulfuron, prosulfuron, rimsulfuron, sulfometuron, sulfosulfuron, thifensulfuron, triasulfuron, tribenuron, trifloxysulfuron, triflusulfuron or tritosulfuron, or salts or esters thereof;
wherein the inorganic lithium salt is lithium bromide, lithium iodide, lithium chloride, lithium calcium chloride, lithium hydrogen carbonate, lithium carbonate, lithium hydroxide, lithium manganate, lithium monoxide, lithium oxide, lithium mono-orthophosphate, lithium orthophosphite, lithium metaphosphate, trilithium phosphate, trilithium phosphite, lithium phosphate (dibasic, monobasic, tribasic), lithium-sodium phosphate, lithium sulfite, lithium sulfate, dilithium sulfite, lithium thiocyanate, lithium fluorosilicate, lithium fluoride, lithium bromate, lithium periodate, dilithium thiosulfate, lithium metaborate, lithium tetraborate, lithium borate, lithium hexametaphosphate, lithium hydrogenphosphite, lithium hydrogenselenite, lithium hydrogensulfite, lithium hydrosulfite, lithium hypochlorite, lithium polyphosphate, lithium polyphosphite, lithium pyrophosphate, lithium selenate, lithium thiosulfate, lithium thiosulfide, or lithium thiosulfite; and 
wherein the C1-C12 organic lithium salt is a straight-chained, branched or cyclic, saturated or unsaturated, aliphatic or aromatic, organic acid comprising one, two, or three lithium cations;
wherein incorporation of the at least one inorganic or C1-C12 organic lithium salt improves the chemical stability of the sulfonylurea. 

21.	(Previously presented)  The method according to claim 20, wherein
the at least one lithium salt is lithium acetate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof, halosulfuron-methyl or salts thereof, metsulfuron-methyl or salts thereof, pyrazosulfuron-ethyl or salts thereof or amidosulfuron or salts thereof; or
	the at least one lithium salt is lithium carbonate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof, or halosulfuron-methyl or salts thereof; or
	the at least one lithium salt is lithium formate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium phosphate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium chloride and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium sulphate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium octanoate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; foramsulfuron or salts thereof; chlorsulfuron or salts thereof; pyrazosulfuron-ethyl or salts thereof; amidosulfuron or salts thereof; or halosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium benzoate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof; or
the at least one lithium salt is lithium citrate and the sulfonylurea is selected from iodosulfuron-methyl or salts thereof.

22.	(Previously presented)  The method according to claim 20, wherein the at least one C1-C12 organic lithium salt is a C1-C8 organic lithium salt.
23. 	(New) The method according to claim 20, wherein the at least one C1-C12 organic lithium salt is selected from lithium citrate, lithium propanoate, lithium butanoate, lithium pentanoate, lithium hexanoate, lithium heptanoate, lithium octanoate, lithium nonanoate, lithium decanoate, lithium formate, lithium salicylate, oxalic acid dilithium salt, lithium betahydropyruvic acid, lithium propionate, lithium methionate, lithium acetate, and lithium benzoate.
24.	(New) The method according to claim 1, wherein the at least one C1-C12 organic lithium salt is selected from lithium citrate, lithium propanoate, lithium butanoate, lithium pentanoate, lithium hexanoate, lithium heptanoate, lithium octanoate, lithium nonanoate, lithium decanoate, lithium formate, lithium salicylate, oxalic acid dilithium salt, lithium betahydropyruvic acid, lithium propionate, lithium methionate, lithium acetate, and lithium benzoate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a stable oil based liquid herbicide composition comprising a nonaqueous solvent system plus an instant sulfonylurea herbicide(s) plus instant inorganic lithium salt  or C1-12 organic lithium salt. In addition, the Examples in the Specification clearly demonstrate that the presence of Li salts in an oil base composition comprising sulfuronylurea(s) improves the stability of the sulfonylurea herbicide. 
In the Examples: Table 1 compares the lithium acetate(lithium organic salt)  to sodium, potassium, and magnesium acetate salts combinations with iodosulfuron(IDS -sulfonylurea). The composition comprising the lithium acetate provides the better stability for iodosulfuron. 
Table 2-1 exemplifies that C1-12 organic Lithium salts(aryl, linear, multilithium) compounds perform better than equivalent sodium C1-12 organic salt in IDS stabilization.   
Table 2-2 exemplifies that inorganic Lithium salts(carbonate, chloride, sulphate) compounds perform better than equivalent sodium inorganic salts in IDS stabilization.    
Table 3 exemplifies that organic Lithium acetate salt stabilizes structurally different sulfonylurea; however, if the organic lithium acetate is absent the stability of the sulfonylurea is reduced. Similar result trend is observed when the organic lithium salt is replaced by lithium inorganic salt, i.e. lithium carbonate(See Table 4). 
Tables 5-1 and 6-1 demonstrate the significance of not going beyond the twelve carbons for the organic lithium salt showing that lithium 12-hydroxystearate provides less stability for a structurally diverse group of sulfonylureas than lithium octanoate. Tables 5-2 and Table 6-2 demonstrate that lithium 12-hydroxystearate provides better sulfonylurea stability results than controls while lithium 12-hydroxystearate provides lower sulfonylurea stability results than controls. Tables 9 and 10 demonstrate the criticality of lithium salt in stabilizing multiple sulfonylureas in a composition or a combination of sulfonylurea and other active. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616